





Exhibit 10.1




Peoples State Bank

Focus Rewards Plan for Executive Officers




The Focus Rewards Plan for Executive Officers provides an annual cash incentive
opportunity for executive officers of PSB Holdings, Inc. in their capacities as
Bank officers.  Incentive compensation is determined under a formula that
derives 20% of the incentive compensation amount from achievement of certain
specific Bank-wide financial and non-financial goals, 60% of the incentive
compensation amount from the achievement of the Bank’s net income target, and
20% of the incentive compensation amount from the Bank’s return on equity when
compared against a peer group of publicly reporting banks.  The peer group is
made up of publicly reporting banks and thrifts in the United States with assets
between $500 million and $1 billion, as reported by SNL Securities.




The following table illustrates the potential incentive compensation, which is a
percentage of a the Bank officer’s base salary, under two scenarios.
 Achievement of only some of the goals, but not others, would result in
incentive compensation amounts falling between these two examples.  Incentive
compensation is paid in cash following the determination of results under the
plan for the preceding fiscal year.  




 

All Specific Bank-wide Goals and

 

Peer Return on Equity Goal Achieved

% of Bank Budgeted

% of Bank Budgeted Net Income Actually Achieved

Net Income Actually Achieved

< 95%

95%

96%

97%

98%

99%

100%

 

Incentive Compensation as a Percentage of Base Salary

 

4.00%

7.00%

7.60%

8.20%

8.80%

9.40%

10.00%

102.5%

 

 

 

 

 

 

12.50%

105.0%

 

 

 

 

 

 

16.00%

107.5%

 

 

 

 

 

 

20.00%

110.0%

 

 

 

 

 

 

25.00%

112.5%

 

 

 

 

 

 

30.00%

 

 

 

 

 

 

 

 

 

No Specific Bank-wide Goals Achieved

 

and Peer Return on Equity Goal Not Achieved

% of Bank Budgeted

% of Bank Budgeted Net Income Actually Achieved

Net Income Actually Achieved

< 95%

95%

96%

97%

98%

99%

100%

 

Incentive Compensation as a Percentage of Base Salary

 

0.00%

3.00%

3.60%

4.20%

4.80%

5.40%

  6.00%

102.5%

 

 

 

 

 

 

  7.50%

105.0%

 

 

 

 

 

 

  9.60%

107.5%

 

 

 

 

 

 

12.00%

110.0%

 

 

 

 

 

 

15.00%

112.5%

 

 

 

 

 

 

18.00%












